            Case 2:19-cv-00636-JAM-DB Document 65-2 Filed 01/27/20 Page 1 of 8




 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     ANDRE M. ESPINOSA
 3   Assistant U. S. Attorneys
     501 I Street, Suite l0-100
 4   Sacramento, CA 95814
     Telephone: (916) 554-2700
 5
     Attorneys for the United States
 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                      2:19‐ CV‐ 00636‐ JAⅣI―   DB
12                 Plainti氏

13          V.                                      STIPULATION FOR FINAL JUDGMENT
                                                    OF FOMEITURE
14   REAL PROPERTY LOCATED AT 5383
     STONEHURST DRIVE,NIARTINEZ,
15   CALIFORNIA CONTRA COSTA COUNTY,
     APN:367‑230‑018‑7,INCLUDING ALL
16   APPURTENANCES AND IMPROVENIIENTS
     THERETO,
17
     REAL PROPERTY LOCATED AT 14 GOREE
18   COURT,MARTINEZ,CALIFORNIA,CONTRA
     COSTA COUNTY,APN:380‑231‑010‑6,
19   INCLUDING ALL APPURTENANCES AND
     IMPROVEMENTS THERETO,
20
     REAL PROPERTY LOCATED AT 180 NIIIDHILL
21   ROAD,MARTINEZ,CALIFORNIA CONTRA
     COSTA COUNTY,APN(S):161‑280‑005¨ OAND
22   161‑280‑034,INCLUDING ALL
     APPURTENANCES AND IMPROVEMENTS
23   THERETO,
24   REAL PROPERTY LOCATED AT 186 FARM
     LANE,NIARTINEZ,CALIFORNIA CONTRA
25   COSTA COUNTY,APN:377… 280‑041‐ 7,
     INCLUDING ALL APPURTENANCES AND
26   IMPROVEMENTS THERETO,
27

28
                                                                      Stipulation for Final Judgment of
                                                                      Forfeiture
           Case 2:19-cv-00636-JAM-DB Document 65-2 Filed 01/27/20 Page 2 of 8




 1   REAL PROPERTY LOCATED AT 315
     SUNIMERHILL LANE,MARTINEZ,
2    CALIFORNIA CONTRA COSTA COUNTY,
     APN:367‐ 240‑008‑6,INCLUDING ALL
 3   APPURTENANCES AND IMPROVENIENTS
     THERETO,
4
     REAL PROPERTY LOCATED AT 815 SUNSET
 5   DRⅣ E,ANTIOCH,CALIFORNIA CONTRA
     COSTA COUNTY,APN:068‑100‑044‑4,
 6   INCLUDING ALL APPURTENANCES AND
     IMPROVEⅣIENTS THERETO,
 7
     REAL PROPERTY LOCATED AT 1062 MOHR
 8   LANE,UNIT C,CONCORD,CALIFORNIA,
     CONTRA COSTA COUNTY,APN:147‑401‑003‑
 9   8,INCLUDING ALL APPURTENANCES AND
     IMPROVEMENTS THERETO,
10
     REAL PROPERTY LOCATED AT 4021 PIKE
11   LANE,CONCORD,CALIFORNIA,CONTRA
     COSTA COUNTY,APN:159‑382‑012‐   7,
12   INCLUDING ALL APPURTENANCES AND
     IMPROVEMENTS THERETO,
13
     REAL PROPERTY LOCATED AT 4800 BLUⅣ I
14   ROAD,lINIT l,MARTINEZ,CALIFORNIA
     CONTRA COSTA COUNTY,APN:159‑400‑001‑
15   8,INCLUDING ALL APPURTENANCES AND
     IMPROVEMENTS THERETO,
16
     REAL PROPERTY LOCATED AT 4808 BLUM
17   ROAD,UNIT 2,MARTINEZ,CALIFORNIA
     CONTRA COSTA COUNTY,APN:159‑400‑002‑
18   6,INCLUDING ALL APPURTENANCES AND
     IMPROVEMENTS THERETO,
19
     REAL PROPERTY LOCATED AT 2750
20   NIIAXWELL WAY,FAIF『 IELD,CALIFORNIA
     SOLANO COIINTY,APN:028‑230‑150,
21   INCLUDING ALL APPURTENANCES AND
     IMPROVEMENTS THERETO,
22
   REAL PROPERTY LOCATED AT 84
23 CAROLINA CHERRY DRⅣ E,LAS VEGAS,
   NEVADA,CLARK COUNTY,APN:191‑07‑510‑
24 061,INCLUDING ALL APPURTENANCES
   IMPROVEMENTS THERETO,
25
     REAL PROPERTY LOCATED AT 473¨ 475‐ 477
26   E.CHANNEL ROAD,BENICIA,CALIFORNIA
     SOLANO COUNTY,APN:0080‑250‑430‑01,
27   INCLUDING ALL APPURTENANCES AND
     IMPROVEMENTS THERETO,and
28
                                                            Stipulation for Final Judgment of
                                                            Forfeiture
             Case 2:19-cv-00636-JAM-DB Document 65-2 Filed 01/27/20 Page 3 of 8




 1   REAL PROPERTY LOCATED AT LOT 51‑80
     PARK ROAD,BENICIA,CALIFORNIA,
 2   SOLANO COUNTY,APN:0080‑060‑420,
     INCLUDING ALL APPURTENANCES AND
 3   INIPROVEMENTS THERETO,
 4                           Defendants.

 5

 6          It is stipulated and agreed by and between the United States of America and claimants Jeffrey

 7   Carpoff and Paulette Carpoff, and their interests in their wholly owned entities, by and through their

 8   respective counsel of record, as follows:

 9           1.     This is a civil action in rem brought by the United States for forfeiture of real properties

10   connected to a claim of fraud and money laundering. The      In   RemDefendants in this action are set forth

11   below, but this stipulation for final judgment of forfeiture pertains to only a portion of the properties, as

12   explained herein.

13                  a.      Real property at 5383 Stonehurst Drive, Martinez, California,
                            Contra Costa County, APN: 367-230-018-7;
14
                    b.      Real property at 14 Goree Court, Martinez, California, Contra
15                          Costa County, APN: 380-231-010-6;

16                  c.      Real property at 180 Midhill Road, Martinez, California, Contra
                            Costa County, APNs: 161-280-005-0 & l6l-280-034-0;
17
                    d.      Real property at 186 Farm Lane, Martinez, California, Contra
18                          Costa County, APN: 377-280-041-7;

19                  e.      Real property at 315 Summerhill Lane, Martinez, California,
                            Contra Costa County, APN: 367-240-008-6;
20
                    f.      Real property at 1062 Mohr Lane, Unit C, Concord, Califomia,
21                          Contra Costa County, APN: 147-401-003-8;

22                  g.      Real property at 4021Pike Lane, Concord, California, Contra
                            Costa County, APN: 159-382-012-7;
23
                    h.      Real properfy at 4800 Blum Road, Unit l, Martinez, California,
24                          Contra Costa County, APN: 159-400-001-8;

25                  i.      Real property at 4808 Blum Road, Unit 2,Martinez, California,
                            Contra Costa County, APN: 159-400-002-6;
26
                    j       Real property at2750 Maxwell Way, Fairfield, California, Solano
27                          County, APN: 028-230-1 50;

28
                                                                                   Stipulation for Final Judgment of
                                                                                   Forfeiture
              Case 2:19-cv-00636-JAM-DB Document 65-2 Filed 01/27/20 Page 4 of 8




 I                  k.         Real property at 84 Carolina Cherry Drive, Las Vegas, Nevada,
                               Clark County, APN: l9l-07-510-061; and
 2
                    l.         Real property at 473-475-477 E. Channel Road, Benicia,
 J                             California, Solano County, APN: 0080 -250-430-l     .



 4           The record owners of ln Rem Defendants (a), (b), (d), (e), (i) and (k) are Jeffrey Carpoffand

 5   Paulette Carpoff; the record owner of defendant property (c) is Dora Dog Properties, LLC; the record

 6   owner of defendant properties    (0   and (h) is Dog Blue Properties,   LLC; the record owner of defendant

 7   property (g) is 4021 Pike Lane, LLC; the record owner of defendant property O is 2750 Maxwell Way,

 8   LLC; the record owner of defendant property (l) is a75 Channel Road, LLC. All of the companies listed

 9   above were formed and are owned by Jeffrey Carpoffand Paulette Carpoff.

10           2.     A Verified Complaint for Forfeiture In Rem was filed on April 15,2019. AnAmended

1l   Complaint for Forfeiture In Rem was filed on April 18,2019 (hereafter "Complaint"). The complaint

t2   alleged that the defendant properties are subject to forfeiture to the United States pursuant to 18 U.S.C.

13   $$   e8l(a)(lXA)   and (C).

t4           3.     The   In   RemDefendants were posted with a copy of the Complaint and Notice               of

l5 Complaint.
t6           4.     Beginning on May 4,2019, the United States published Notice of the Forfeiture Action

t7   on the official internet government forfeiture site www.forfeiture.gov. A Declaration of Publication was

l8   filed on July 12,2019.

r9           5.     In addition to the public notice on the official internet government forfeiture site

20   www.forfeiture.sov, actual notice or attempted notice was given to the following individuals or entities:

2t                  a.         DC Solar and its entities,
                    b.         Jeffrey Carpoff,
22                  c.         Paulette Carpoff,
                    d.         CTBC Bank Corp.,
23                  e.         Heritage Bank of Corrrmerce,
                    f.         Loan Oak Fund, LLC,
24                  g.         Franchise Tax Board, and
                    h.         Department of Revenue - Internal Revenue Service.d
25

26           6.     On May 9,2019, Jeffrey and Paulette Carpoff filed claims asserting an interest in each In

27   RemDefendant, in their personal capacity and on behalf of entities they control.

28           7.     The United States'allegations are set forth in its Complaint and attached exhibits,
                                                                                       Stipulation for Final Judgment of
                                                                                       Forfeiture
              Case 2:19-cv-00636-JAM-DB Document 65-2 Filed 01/27/20 Page 5 of 8




 1   including a declaration supporting the Complaint. Claimants deny these allegations and the assertion

 2   that the United States is thereby entitled to forfeiture in whole or in part of the listed assets but in the

 J   interests of making the net proceeds of the sale of the assets available to any of the various investment

 4   groups who may claim to have suffered a financial loss as the result of the actions described in the

 5   Complaint and to avoid expense         of litigation, the parties desire to stipulate    to the entry of a Final

 6   Judgment of Forfeiture on the following terms:

 7                    a.       All right, title,   and interest of Jeffrey Carpoff and Paulette Carpoff, Dora Dog

 8   Properties, LLC, Dog Blue Properties, LLC, 4021 Pike Lane, LLC, 2750 Maxwell Way, LLC, and 475

 9   Channel Road, LLC in the following In Rem Defendants shall be forfeited to the United States pursuant

l0 to   18 U.S.C $$    981(a)(l)(A) and 981(a)(l)(C), to be disposed of according to law:r

ll                            i.    Real property at 5383 Stonehurst Drive, Martinez, California,
                                    Contra Costa County, APN: 367-230-018-7;
l2
                             ii.    Real property at 14 Goree Court, Martinez, Califomia, Contra
l3                                  Costa County, APN: 380-231-010-6;

t4                          iii.    Real property at 180 Midhill Road, Martinez, California,
                                    Contra Costa County, APNs: 161-280-005-0 & 161-280-034-0;
r5
                            iv.     Real property at 186 Farm Lane, Martinez, California, Contra
t6                                  Costa County, APN: 377-280-041-7;

t7                           v.     Real property at 315 Summerhill Lane, Martinez, California,
                                    Contra Costa County, APN: 367-240-008-6;
l8
                            vi.     Real property at 1062 Mohr Lane, Unit C, Concord, California,
t9                                  Contra Costa County, APN: 147-401-003-8;

20                         vii.     Real property at 4021Pike Lane, Concord, California, Contra
                                    Costa County, APN: 159-382-012-7;
2t
                           viii.    Real property at 4800 Blum Road,         Unit   1, Martinez, California,
22                                  Contra Costa County, APN: 159-400-001-8;

23                          ix.     Real property at 4808 Blum Road, Unit Z,Martinez, California,
                                    Contra Costa County, APN: 159-400-002-6;
24
                             x.     Real property at2750 Maxwell Way, Fairfield, California,
25                                  Solano County, APN: 028-230-150;

26   t The United States and the Chapter 7 Trustees for the entities related to DC Solar and its principals have since entered a
     Coordination Agreement concerning the In Rem Defendants and other assets connected to DC Solar and its principals. An
27   order approving the Coordination Agreement was entered in late November 2019, resulting in the dismissal of two In Rem
     Defendants from this case. Accordingly, there are presently twelve 1n RemDefendants in this case. See Dkt. 51. Under the
28   Coordination Agreement, Chapter 7 Trustees have agreed not to file claims to these ft Rern Defendants.
                                                                                             Stipulation for Final Judgment of
                                                                                             Forfeiture
             Case 2:19-cv-00636-JAM-DB Document 65-2 Filed 01/27/20 Page 6 of 8



                           xi.     Real property at 84 Carolina Cherry Drive, Las Vegas, Nevada,
 I                                 Clark County, APN: 191-07-510-061; and

 2                        xii.     Real property at 473-475-477 E. Channel Road, Benicia,
                                   California, Solano County, APN: 0080 -250-430-l .
 J

 4           8.      Upon entry of the Final Judgment of Forfeiture, for those properties not already sold the

 5   U.S. Marshals Service (or a designee) shall list the In Rem Defendants for sale.2 The U.S. Marshals

 6   Service shall have sole authority to select the means of sale, including sale by internet or through a

 7   licensed real estate broker, and shall have sole authority over the marketing and sale of the defendant

 8   properties.

 9                   a.       The U.S. Marshals Service shall have the      In   RemDefendants appraised by a

t0   licensed appraiser of its choosing. The U.S. Marshals Service and the appraiser may have access to the

l1   In Rem Defendants and structures, buildings, or storage sheds thereon upon 24 hours telephonic notice.

t2                   b.       If necessary, the U.S. Marshals Service, and any real estate broker employed by

13   the U.S. Marshals Service, shall have the right to put a "lock box" on the property to facilitate the

t4   marketing and sale of the defendant properties.

l5                   c.       The following costs, expenses and distributions shall be paid in escrow from the

t6   gross sales price in the following priority and to the extent funds are available:

t7                                i.   The costs incurred by the U.S. Marshals Service to the date of close            of
                                       escrow, including the cost of posting, service, advertising, and
l8                                     maintenance.

t9                               ii.   Any unpaid real property taxes, which shall be prorated        as   of the date of
                                       the entry of the Partial Final Judgment of Forfeiture.
20
                               iii.    A real estate commission not to exceed the U.S. Marshals Service
2t                                     contractual brokerage fee.

22                               iv.   The seller shall pay any county transfer taxes.

23                                v.   Any other valid liens and encumbrances filed on title against any of the In
                                       RemDefendants. The United States may pay any such lien or
24                                     encumbrance at its sole discretion.

25                             vi.     The costs of a lender's policy of title insurance (ALTA policy) shall be
                                       paid for by the buyer.
26
                     d.       Each parly shall execute all documents necessary to close escrow,            if   such
27
     2
      The U.S. Marshals have sold In Rem Defendants 2750 Maxwell Way and 4021 Pike Lane, see Dkt. 32, and those proceeds
28   would be forfeited pursuant to this stipulation.
                                                                                       Stipulation for Final Judgment of
                                                                                       Forfeiture
               Case 2:19-cv-00636-JAM-DB Document 65-2 Filed 01/27/20 Page 7 of 8




 1   signatures are required by the title insurer.

 2             9.       The United States    will receive the remaining net proceeds from the sale of the In Rem

 3   Defendants forfeited under this stipulation.        All right, title, and interest in said funds shall be substituted

 4   for those properties and forfeited to the United States pursuant to l8 U.S.C $$ 981(a)(l)(A) and

 5   981(a)(l)(C), to be disposed of according to law.

 6             10.      All   parties to this Stipulation hereby release the United States and its servants, agents,

 7   and employees from any and all          liability arising out of or in any way connected with the posting,

 8   forfeiture or sale of the In Rem Defendant forfeited under this stipulation. This is a full and final release

 9   applyrng to all unknown and unanticipated injuries, and/or damages arising out of said posting,

10   forfeiture or sale, as well as to those now known or disclosed. The parties to this Stipulation waive the

11   provisions of Califomia Civil Code g 1542, which provides:

12                               A general release does not extend to claims which the creditor does
                                 not know or suspect to exist in his or her favor at the time of
13                               executing the release, which if known by him or her must have
                                 materially affected his or her settlement with the debtor.
14

15             I   l.   Nothing in this Stipulation shall be construed as an admission of liability, fault, or

16   wrongdoing by any pafty.

17             12.      All parties will   bear their own costs and attomeys' fees,   if any.

18             13.      The parties and their undersigned attomeys agree to execute and deliver such other and

19   further documents as may be required to carry out the terms of this Stipulation.

20             14.      Each person signing this Stipulation warrants and represents that he or she possesses               full

21   authority to bind the party on whose behalf he or she is signing to the terms of the Stipulation.

22             15.      Each party warrants and represents that no promises, inducements, or other agreements

23   not expressly contained herein have been made; that this Stipulation contains the entire agreement

24   between the parties; and that the terms of this Stipulation are contractual and not mere recitals.              All prior
25   oral understandings, agreements, and writings are superseded by this Stipulation and are of no force or

26   effect.

27             16.      This Stipulation may not be altered, amended, modified, or otherwise changed in any

28   respect, except by a writing duly executed by the party to be charged.
                                                                                         Stipulation fbr Fhal Judttcnt of
                                                                                         Forfciturc
              Case 2:19-cv-00636-JAM-DB Document 65-2 Filed 01/27/20 Page 8 of 8




 1             17.       Each party represents that he or she understands the content   ofthis Stipulation       and enters

 2   it voluntarily, and has not been influenced by any person acting on behalf of any other party.

 3

 4             I   8.    Nowithstanding the entry of a Final Judgment of Forfeiture herein, the parties hereby

 5   stipulate that the U.S. District Coun for the Eastem District of California, Hon. John A. Mendez, District

 6   Judge, shall retain jurisdiction to enforce the terms of this compromise settlement.

 7

 8                      SO S「 IPULATED.

 9   Dated:                                                   McGREGOR W.SCOTT
                                                              United States A
10

11                                                     By:

12                                                            Assistant      . Attomey

13   Dated:                        ヽ
                                                                  LCΘ LM S
14

     Dated: l… 22´ フ0■ 。
                      ‐
15
                                                              J
16                                                            Claimant and Managing Member of Dora Dog
                                                               Properties, LLC, Antioch      Mini Storage, LLC, Dog
17

18
                                                              鍛」
                                                              Fou
                                                                     褪
                                                                  蠅 ジキそ  昭鶴
                                                                       鵬臨よ
19   Dated:         /,^,t-a. -n-
                                                                             SEGAL
20                                                                        for Pauleffe Carpoff

21   Dateよ         ￨′   形 ″ Z∂
22                                                             Claimant and Managing Member of Dora Dog
                                                               Properties, LLC, Antioch Mini Storage, LLC, Dog
23                                                             Blue Properties, LLC,402I Pike Lane,LLC,2750
                                                               Maxwell Way, LLC,475 Channel Road, LLC, and
24                                                             Fou Dog, LLC

25

26

27

28
                                                                                        Stipulation for Final Judgment   of
                                                                                        Forfciturc
